                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                  CASE NO. CR18-0314-JCC
10                               Plaintiff,                     ORDER
11           v.

12   MATTHEW M. WITTERS,

13                               Defendant.
14

15           This matter comes before the Court on the parties’ joint motion to continue the trial date
16   and pretrial motions deadline (Dkt. No. 20). Defendant has filed a speedy trial waiver up to July
17   30, 2019. (Dkt. No. 22.) Having considered Defendant’s motion and speedy trial waiver, the
18   Court FINDS:
19           1.      Taking into account the exercise of due diligence, a failure to grant a continuance
20   would deny counsel reasonable time necessary for effective preparation due to counsel’s need for
21   more time to review the evidence, consider possible defenses, and gather evidence material to the
22   defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
23           2.      Aspects of this case are unusual and complex due to the nature of the prosecution
24   and the charges in the indictment, such that it is unreasonable to expect adequate preparation for
25   pretrial proceedings or for the trial itself within the time limits established by this section, as set
26   forth in 18 U.S.C. § 3161(h)(7)(B)(ii); and


     ORDER
     CR18-0314-JCC
     PAGE - 1
 1           3.      The ends of justice will be served by a continuance, and the ends of justice

 2   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18

 3   U.S.C. § 3161(h)(7)(A).

 4           For the foregoing reasons, the parties’ motion to continue trial (Dkt. No. 20) is

 5   GRANTED. It is therefore ORDERED that the trial date be CONTINUED from February 19,

 6   2019 to July 8, 2019 at 9:30 a.m., and that the time between the date of this order and the new

 7   trial date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

 8   3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial motions shall be filed no later than June 3,
 9   2019.
10           DATED this 31st day of January 2019.




                                                           A
11

12

13
                                                           John C. Coughenour
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0314-JCC
     PAGE - 2
